United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
DEPARTMENT OF THE ARMY,
ORGANIZATIONAL MAINTENANCE
SHOP #6, New Ulm, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2418
Issued: March 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 27, 2007 appellant filed a timely appeal from the May 18, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied reconsideration of his
case. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
nonmerit denial. The Board has no jurisdiction to review the Office’s May 4, 2005 merit
decision denying a schedule award, as appellant filed his appeal with the Board more than one
year after the date of that decision.
ISSUE
The issue is whether the Office properly denied appellant’s May 3, 2006 request for
reconsideration.
FACTUAL HISTORY
On January 14, 2004 appellant, then a 55-year-old heavy mobile equipment repairer, filed
a claim alleging that he sustained a hearing loss as a result of his federal employment. The

Office obtained a second opinion from Dr. Rick L. Nissen, an otologist, who reported on July 26,
2004 that appellant had a high frequency sensorineural hearing loss causally related to his
occupational exposure to noise. The Office accepted appellant’s claim for bilateral sensorineural
hearing loss.
Appellant filed a claim for a schedule award. An Office medical adviser reviewed the
audiogram obtained by Dr. Nissen and calculated that appellant had no ratable impairment.1 In a
May 4, 2005 decision, the Office denied appellant’s claim for a schedule award.
On May 3, 2006 appellant requested reconsideration. He submitted a copy of
Dr. Nissen’s July 26, 2004 report and argued that it showed he had a significant hearing loss due
to his federal employment.
In a decision dated May 18, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the request neither raised substantive legal questions nor
included new and relevant evidence. On appeal, appellant contends that he is entitled to a
schedule award and hearing aids for his employment-related hearing loss.
LEGAL PRECEDENT
The Office may review an award for or against compensation upon application by an
employee (or his or her representative) who receives an adverse decision. The employee shall
exercise this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the “application for reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4

1

Appellant’s hearing levels at 500, 1,000, 2,000 and 3,000 cycles per second (cps) were 15, 15, 15 and 55
decibels, respectively, on the right and 10, 10, 25 and 45 decibels, respectively, on the left.
2

20 C.F.R. § 10.605 (1999); see 5 U.S.C. § 8128(a).

3

Id. at § 10.606.

4

Id. at § 10.608.

2

ANALYSIS
Appellant filed his May 3, 2006 request for reconsideration within one year of the
Office’s May 4, 2005 decision denying his claim for a schedule award. His request is therefore
timely. The question before the Board is whether this request meets at least one of the standards
for obtaining a merit review of his case.
The Board finds that appellant’s request meets none of the applicable standards.
Appellant has not shown that the Office erroneously applied or interpreted a specific point of
law; he has not advanced a relevant legal argument not previously considered by the Office; and
the evidence he submitted does not constitute relevant and pertinent new evidence not previously
considered by the Office. He submitted a copy of Dr. Nissen’s July 26, 2004 report, but this is
not new evidence. The Office previously considered this report when it accepted appellant’s
claim and denied a schedule award.
Not every employment-related hearing loss entitles a claimant to a schedule award for
permanent impairment. According to the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides) (fifth edition), the ability to hear
everyday sounds under everyday listening conditions is not impaired when the average of the
hearing levels at 500, 1,000, 2,000 and 3,000 cps is 25 decibels or less.5 A claimant may
therefore have a hearing loss that is measurable but is not significant enough to constitute a
practical impairment. Dr. Nissen’s July 26, 2004 report noted that appellant sustained a hearing
loss as was accepted by the Office. However, whether that hearing loss creates an impairment is
another question. Dr. Nissen’s July 26, 2004 report did not establish that the average of
appellant’s hearing levels at 500, 1,000, 2,000 and 3,000 cps was more than 25 decibels. This
evidence was previously considered by the Office. Appellant’s contentions, to the contrary, were
not supported by any new and relevant medical evidence.
Because appellant’s May 3, 2006 request for reconsideration does not meet at least one of
the standards for obtaining a merit review of his case, the Board will affirm the Office’s May 18,
2006 decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s May 3, 2006 request for
reconsideration.

5

A.M.A., Guides 250 (5th ed. 2001).

3

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

